Case 3:20-cv-11298-RHC-PTM ECF No. 18, PageID.522 Filed 05/21/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION



DEQUIN MASON,

             Plaintiff,

v.                                             CASE NO: 20-CV-11298

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.

                                     /

                                         JUDGMENT

             In accordance with the Order Adopting the Magistrate Judge's Report and

Recommendation granting defendant’s motion for summary judgment and denying

plaintiff’s motion for summary judgment entered this date,

             IT IS ORDERED AND ADJUDGED that judgment be, and hereby is

GRANTED in favor of Defendant and against Plaintiff.



                                          ENTERED BY ORDER OF THE COURT

May 21, 2021                                  s/Lisa Wagner
                                          LISA G. WAGNER, CASE MANAGER AND
                                          DEPUTY CLERK TO THE HONORABLE
                                          ROBERT H. CLELEND
